Rozon v Rosario (2016 NY Slip Op 08005)





Rozon v Rosario


2016 NY Slip Op 08005


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2319 305547/12

[*1]Stephanie Marie Rozon, Plaintiff-Respondent,
vMarino Rosario, et al., Defendants-Appellants.


McCabe, Collins, McGeough, Fowler, Levine & Nogan, LLP, Carle Place (Teresa Campano of counsel), for appellants.
Richard C. Bell, New York, for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about April 21, 2015, which granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff established her entitlement to judgment as a matter of law by showing that she was crossing the intersection within the crosswalk and with the light in her favor, when defendants' vehicle struck her while making a left turn. In opposition, defendants failed to raise a triable issue of fact as to comparative negligence. Plaintiff testified that as she was in the middle of the intersection, she saw defendants' vehicle about one to two seconds prior to being struck (see Perez-Hernandez v M. Marte Auto Corp., 104 AD3d 489 [1st Dept 2013]; Hines v New York City Tr. Auth., 112 AD3d 528 [1st Dept 2013]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK